Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT FOR DIRECTORS

HERCULES OFFSHORE, INC.

2014 LONG-TERM INCENTIVE PLAN

This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Hercules Offshore, Inc., a Delaware corporation (the “Company”), and
                     (the “Participant”) as of                     , 20     (the
“Date of Grant”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Hercules Offshore, Inc. 2014 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Compensation Committee of the Board believes that the grant of
Restricted Stock to the Participant as described herein is consistent with the
stated purposes for which the Plan was adopted.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Restricted Stock. In consideration of the covenants and promises of the
Participant herein contained, the Company hereby grants to the Participant as of
the Date of Grant, [                    ] shares of Stock, subject to the
conditions and restrictions set forth below and in the Plan (the “Restricted
Stock”). The Participant acknowledges receipt of a copy of the Plan, and agrees
that the shares of Restricted Stock granted hereunder shall be subject to all of
the terms and provisions of the Plan, including future amendments thereto, if
any, pursuant to the terms thereof. In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control. Capitalized terms
used in this Agreement that are not herein shall have the meanings given to them
in the Plan.

2. Restrictions on Transfer Before Vesting.

(a) The Restricted Stock will be transferred of record to the Participant and a
certificate or certificates representing said Restricted Stock will be issued in
the name of the Participant immediately upon the execution of this Agreement.
Such Restricted Stock certificate(s) will bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions as
permitted under Section 6(d) of the Plan. The Company may either deliver such
Restricted Stock certificate(s) to the Participant, retain custody of such
Restricted Stock certificate(s) prior to vesting or require the Participant to
enter into an escrow arrangement under which such Restricted Stock
certificate(s) will be held by an escrow agent. The delivery of any shares of
Restricted Stock pursuant to this Agreement is subject to the provisions of
Section 8 below. Notwithstanding the foregoing, the Company may, in its
discretion, elect to complete the delivery of the Restricted Stock by means of
electronic, book-entry statement, rather than issuing physical share
certificates. Upon the lapse of the Forfeiture Restrictions (as defined below)
at the end of the Restricted Period (as defined below) without forfeiture, the
Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws,
the or any other agreement to which the Participant is a party) in the name of
the Participant in exchange for the certificate evidencing the Restricted Stock
or, as may be the case, the Company shall issue appropriate instructions to the
transfer agent if the electronic, book-entry method is utilized.



--------------------------------------------------------------------------------

(b) Absent prior written consent of the Committee and except as provided in the
Plan, the Restricted Stock granted hereunder to the Participant may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, whether voluntarily or involuntarily, by operation of law or otherwise, from
the Date of Grant until the date of the next annual meeting of the Company’s
stockholders following the Date of Grant (such period, the “Restricted Period”).
The prohibition against transfer and the obligation to forfeit and surrender the
Restricted Stock to the Company upon a termination of services as provided in
Section 3 are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of the Restricted Stock. A breach of the terms of this Agreement
shall result in a forfeiture of the Restricted Stock.

(c) Consistent with the foregoing, except as contemplated by Section 5, no right
or benefit under this Agreement shall be subject to transfer, anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, whether voluntary,
involuntary, by operation of law or otherwise, and any attempt to transfer,
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void. No right or benefit hereunder shall in any manner be liable for or subject
to any debts, contracts, liabilities or torts of the person entitled to such
benefits. If the Participant or his beneficiary hereunder shall become bankrupt
or attempt to transfer, anticipate, alienate, assign, sell, pledge, encumber or
charge any right or benefit hereunder, other than as contemplated by Section 5,
or if any creditor shall attempt to subject the same to a writ of garnishment,
attachment, execution, sequestration, or any other form of process or
involuntary lien or seizure, then such right or benefit shall cease and
terminate.

3. Effect of Termination of Service on Board.

(a) The Restricted Stock granted pursuant to this Agreement shall vest (and the
Forfeiture Restrictions shall lapse) in accordance with Section 2(b) above on
the last day of the Restricted Period, as long as the Participant continues to
serve as a member of the Board through the last day of the Restricted Period.
If, however, prior to the last day of the Restricted Period, the Participant’s
membership on the Board terminates, then as of the date of such termination,
regardless of the reason for such termination, all of the shares of Restricted
Stock granted hereunder shall be forfeited by the Participant to the Company for
no consideration.

(b) Notwithstanding Section 3(a) above, upon the cessation of the Participant’s
service on the Board (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to (a) give the Participant any right to be awarded any further
restricted stock or any other Award in the future, even if restricted stock or
other Awards are granted on a regular or repeated basis, as grants of restricted
stock and other Awards are completely voluntary and made solely in the
discretion of the Committee; (b) give the Participant or any other person any
interest in any fund or in any specified asset or assets of the Company or any
Subsidiary; or (c) confer upon the Participant the right to continue to serve on
the Board, or affect the right of the Company or any Subsidiary to terminate the
service of the Participant on the Board at any time or for any reason.

5. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Restricted
Stock awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

 

2



--------------------------------------------------------------------------------

6. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant shall have all rights as a stockholder of the
Company with respect to the shares of Restricted Stock, including the right to
vote and receive dividends; provided, however, that any dividends attributable
to shares of Restricted Stock that have not otherwise vested shall be subject to
the same restrictions as the shares of Restricted Stock to which they related
until such restrictions lapse and shall be paid within 60 days following the
vesting of the Restricted Stock. If the Restricted Stock to which such dividends
relate is forfeited to the Company, then such dividends shall be forfeited to
the Company at the same time such Restricted Stock is so forfeited.

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

8. Securities Act. The Company will not be required to deliver any shares of
Stock pursuant to this Agreement if, in the opinion of counsel for the Company,
such issuance would violate the Securities Act or any other applicable federal
or state securities laws or regulations. The Committee may require that the
Participant, prior to the issuance of any such shares, sign and deliver to the
Company a written statement, which shall be in a form and contain content
acceptable to the Committee, in its sole discretion:

(a) Stating that the Participant is acquiring the shares for investment and not
with a view to the sale or distribution thereof, within the meaning of the
Securities Act;

(b) Stating that the Participant will not sell, transfer, assign, pledge or
hypothecate any shares of Stock that the Participant may then own or thereafter
acquire except either (i) through a broker on a national securities exchange or
(ii) with the prior written approval of the Company; and

(c) Containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Tax Withholding.

(a) Any amount of Stock that is payable or transferable to the Participant
hereunder may be subject to the payment of or reduced by any amount or amounts
which the Company is required to withhold under the then applicable provisions
of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Stock to
be issued to the Participant a number of shares necessary to satisfy the
Company’s minimum withholding obligations. The number of shares of Stock to be
withheld shall be based upon the Fair Market Value of the shares on the date of
withholding.

(b) Notwithstanding Section 9(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows (i) the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant; (ii) the Participant may deliver to the
Company a sufficient number of shares of Stock then owned by the Participant to
satisfy the Company’s withholding obligations, based on the Fair Market Value of
the shares as of the date of withholding; (iii) the Participant may deliver
sufficient cash to the Company to satisfy its withholding obligations; or
(iv) any combination of the alternatives described in Section 9(b)(i) through
9(b)(iii) above.

 

3



--------------------------------------------------------------------------------

(c) Authorization of the Participant for the Company to withhold taxes pursuant
to one or more of the alternatives described in Section 9(b) above must be in a
form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

(d) The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the Restricted Stock, the lapse of any Forfeiture Restrictions or the
forfeiture of any of the Restricted Stock pursuant to the Forfeiture
Restrictions. The Participant represents that he is in no manner relying on the
Board, the Committee, the Company or any of its Affiliates or any of their
respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that he has consulted with any tax consultants that the
Participant deems advisable in connection with the issuance of the Restricted
Stock.

10. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Stock granted hereby. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.

11. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles thereof.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and the Participant has hereunto
set his hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:      

John T. Rynd

Chief Executive Officer and President

PARTICIPANT   [Insert name of Participant]

SIGNATURE PAGE TO

RESTRICTED STOCK AGREEMENT FOR DIRECTORS